Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The following NON-FINAL Office action is in response to App16680053 filled 11/11/2019.
Status of Claims
Claims 1-20 are currently pending and have been rejected as follows.
Priority
Examiner noted Applicants claiming Priority from Provisional 62758804 filled 11/12/2018.
IDS
	The information disclosure statement filed on 05/15/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), ¶2, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claims 1, 8, 15 are independent, each reciting among others:
	* “search / searching the one or more databases for missing customer data”; 
	* “in response to detecting missing customer data, identify one or more relationship models that predicts a value for the missing customer data based on known customer data”; 
	* “generate / generating inferred data comprising a measure of the missing data and a value or range of values specified by the one or more relationship models and based, at least in part, on known customer data”;

	* “missing customer data” subsequently recited at “in response to detecting” limitation relates back to: 
	* “missing customer data” antecedently recited at “search / searching” limitation.
- Also -
	-> rendering each of said claims vague & indefinite because it is unclear if:
	* “known customer data” subsequently recited at “generate / generating” limitation relates back to: 
	* “known customer data” antecedently recited at “in response to” limitation.  

Claims 1, 8, 15 are recommended, as an example only, to be amended to recite:
	* “search / searching the one or more databases for missing customer data”; 
	* “in response to detecting the missing customer data, identify one or more relationship models that predicts a value for the missing customer data based on known customer data”; 
	* “generate / generating inferred data comprising a measure of the missing data and a value or range of values specified by the one or more relationship models and based, at least in part, on the known customer data”;

Claims 2-7, 9-14, 16-20 are dependent and rejected upon parent Claims 1, 8, 15.

---------------------------------------------------------------------------------------------------------------------
Claims 5, 12, 19 are dependent further reciting among others:
	* “determine/ determining / determines the triviality of one or more communications associated with a closed ticket”;
	-> rendering said claims vague & indefinite because there is insufficient antecedent basis for “the triviality of one or more communications”.

Claims 5, 12, 19 are recommended to be amended to recite, among others: 
	* “determine/ determining / determines  of one or more communications associated with a closed ticket”;
Claims 6-7, 13-14, 20 are dependent and rejected upon rejected parent Claims 5,12,19.
Clarifications and/or corrections are required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s) 
describe(s) or at least set forth(s) the abstract idea as follows, except where strikethrough:
	“
	“
	* “responsive to a ticket being opened between the at least one of the one or more customer 
	* “in response to detecting missing customer data, identify one or more relationship models that predicts a value for the missing customer data based on known customer data; 
	* “generate inferred data comprising a measure of the missing data and a value or range of values specified by the one or more relationship models and based, at least in part, on known customer data”; 
	* “calculate an agent score for at least two agents for the at least one topic, wherein the agent score is based, at least in part, on the inferred customer data”; “and” 
	* “assign the ticket to a matching agent based, at least in part, on the calculated agent score”                              (independent Claims 1, 8, 15)
  	* “(dependent Claims 2, 9, 16)
	*  “wherein the agent score is a topic-specific agent score based, at least in part, on the at least one topic and one or more agent ranking factors”
(dependent Claims 3, 10, 17)
	* “wherein the one or more agent ranking factors comprise one or more of an agent skill score, a customer satisfaction score, a total time to resolve a closed ticket, a quantification of reopened tickets, and a customer representative score”
(dependent Claims 4, 11, 18)
	* “(dependent Claims 6, 13, 20)
	* “wherein the one or more relationship models predicts a value for the missing customer data based on an inferred customer data score”
(dependent Claims 7, 14)
Per Step 2A prong one, Examiner finds that said limitations recite, describe or set forth multiple groupings of the abstract idea, when tested per MPEP 2106.04(a) last ¶. 
	Here, except where strikethrough, said limitations fall within the abstract grouping of “Certain Methods of Organizing Human Activities” as business relations  [here as “identify relationship model(s)” based on “known customer data” - independent Claims 1,8,15 to mitigate  “missing customer data” at independent Claims 1,8,15, dependent Claims 7,14] and fundamental practices [here “monitor” “communication activity” “of customer” and “service center”, “search for missing customer data”, “analyze the ticket for at least one topic and customer data”; at independent Claims 1, 8, 15, “display ticket on” “associated with matching agent” at dependent Claims 6, 13, 20] as well as managing such relationships [preponderantly here as “assign ticket to a matching agent” at independent Claims 1, 8, 15, as well as “agent ranking factors” at dependent Claims 3,10,17, with dependent Claims 4, 11, 18 narrowing “agent ranking factors” to “agent skill”, “customer satisfaction”, “total time to resolve a closed ticket, a quantification of reopened tickets” etc.]1. see MPEP 2106.04(a)(2)II.
	Such “Certain Methods of Organizing Human Activities” are further implemented as “Mathematical Relationships” expressed in words [here “predicts a value for missing customer data based on known customer data”, “generate inferred data comprising a measure of the missing data and a value or range of values specified by the relationship model(s) and based on known customer data”; “calculate an agent score for at least two agents for the at least one topic, n the agent score is based on inferred customer data” at independent Claims 1, 8, 15, “wherein the relationship model(s) predicts a value for the missing customer data based on an inferred customer data score” dependent Claims 7, 14 then “scor[ing]” the metrics as “agent skill score, a customer satisfaction score, a customer representative score”- dependent Claims 4,11,18]. See MPEP 2106.04(a)(2) I.
	Based on such preponderance of evidence Examiner submits that the claims do recite, describe, or at least set forth the abstract exception. Step 2A prong one.
--------------------------------------------------------------------------------------------------------------------- This judicial exception is not integrated into a practical application because the additional computer-based elements, initially strikethrough above, are now tested and found not to integrate the abstract idea into a practical application. Examiner points to 
MPEP 2106.05(f) to show the combined capabilities of the additional elements to:
	* store, received & transmitted data [here “database(s) that stores data describing electronic communication between customer system communication device(s) and  service center communication device(s)” at independent Claims 1, 8, 15] as executed by the additional, computer-based elements [here “databases”, “communications devices” etc.], as merely examples of applying the abstract idea. The same can be said about the capabilities of the additional, computer-based elements to:
	* monitor audit log data [here with respect to “communication devices” as follows: “monitor communication activity of the customer system communication device(s) and the service center communication device(s) to determine whether a ticket has been opened between at least one of the customer system communication device(s) and the service center communication device(s)” at independent Claims 1, 8, 15];
	* access user-specific info [here with respect to “communication devices” as follows: “responsive to ticket being opened between the customer system communication device(s) and the service center communication device(s), analyze the ticket for at least one topic and customer data”; “in response to detecting missing customer data, identify one or more relationship models that predicts a value for the missing customer data based on known customer data” at independent Claims 1, 8, 15];
	* require software use to tailor info [here by “using natural language processing” to “configur[e]” “the computer is to analyze the ticket for at least one topic of electronic communication(s) associated with the ticket” at dependent Claims 2, 9, 16, “assign the ticket to matching agent based, at least in part, on calculated agent score” at independent Claims 1, 8, 15], and provide it to user on a computer [here “wherein the service center communication device(s) is operably coupled with an electronic display, and the computer is further configured to: display the ticket on one or more service center communication devices associated with the matching agent” at dependent Claims 6, 13, 20].
	Based on such preponderance of evidence Examiner submits that the additional, computer based elements [initially strikethrough above] do not integrate the abstract idea into a practical application when tested per Step 2A prong two.
---------------------------------------------------------------------------------------------------------------------The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea, which similarly do not provide significantly more than the abstract idea itself, in light of MPEP 2106.05(f), as option for evidence. Assuming arguendo that, aside from MPEP 2106.05(f) above, that additional evidence would now be required at Step 2B to demonstrate that the above individual or combination of additional elements are well-understood routine and conventional, Examiner would point to MPEP 2106.05(d)(II), to demonstrate that the following computer-implemented functions as well-understood, routine and conventional: 
	- receiving or transmitting data over a network [here between “customer system communication devices and service center communication devices” at Claims 1, 8, 15], 
	- updating an activity log / electronic recordkeeping [here “by one or more computers” / “computer” “monitor communication activity of the customer system communication device(s) and the service center communication device(s) to determine whether a ticket has been opened between at least one of the one or more customer system communication devices and the one or more service center communication devices”;  “generate inferred data comprising a measure of the missing data and a value or range of values specified by the one or more relationship models and based, at least in part, on known customer data”; at independent Claims 1, 8, 15], 
	- gathering statistics, arranging a hierarchy of groups, sorting information, storing and retrieving information in memory [here “responsive to a ticket being opened between the at least one of the one or more customer system communication devices and the one or more service center communication devices, analyze the ticket for at least one topic and customer data”;  “search the one or more databases for missing customer data”;  “in response to detecting missing customer data, identify one or more relationship models that predicts a value for the missing customer data based on known customer data;  “generate inferred data comprising a measure of the missing data and a value or range of values specified by the one or more relationship models and based, at least in part, on known customer data”; at independent Claims 1, 8, 15]
	If necessary, Examiner would also point as evidence to Applicant’s own Original Specification as well as several publication demonstrating the conventionality of the additional, computer-based elements:
Original specification ¶ [0076]: “Those skilled in the art will recognize that one or more specific examples of exemplary communication systems 302 are given by way of example and that for simplicity and clarity, only so much of the construction and operation of exemplary communication system 302 as is necessary for an understanding of the present invention is shown and described. Moreover, it is understood that exemplary communication system 302 should not be construed to limit the types of devices in which embodiments of the present invention may be implemented. For example, exemplary communication system 302 may include other suitable exemplary communication devices 304, including, but not limited to, conventional cellular or mobile telephones, smart mobile phones, an IPHONETM, an IPADTM, wireless tablet devices, paging devices, personal digital assistant devices, short message service (SMS) wireless devices, portable computers, or other device capable of wireless or network communication” 
	Finally, if additional evidence is still required to demonstrate for conventionality of “natural language processing” as the additional element of dependent Claims 2, 9, 16.  Examiner would point to the following publications:
	* US 20090175180 A1 ¶ [0044] last sentence: If free form text is used, the system 400 may include a natural language processing module to parse the customer's expression of the condition, in accordance with a conventional or proprietary natural language processing technique. ¶ [0045] The method can also include generating a ticket regarding the condition, at block 504 in Fig. 5. Referring briefly to Fig. 4, after the customer 402 communicates the condition to the ticketing module 406, the ticketing module 406 can generate the ticket and include the condition as experienced by the customer. The ticket can then be routed from the ticketing module 406 to rule management module 410. 
	* US 20130185050 A1 1st sentence: ¶ [0005] A conventional technique for converting database data to natural language involves mail merge.  
		* US 20180006977 A1 mid-¶ [0032] “In an exemplary implementation of the task information exposition technique the task intent identification of action 202 is performed using a conventional parsing method to extract sentences from the dataset, and then using conventional natural language processing and machine learning methods to identify any task intents in each of the extracted sentences. ¶ [0034] last sentence: In an exemplary implementation of the task information exposition technique described herein the mentioned person identification of action 300 is performed using a conventional parsing method in combination with conventional natural language processing and machine learning methods. ¶ [0036] 4th - 5th sentences: In an exemplary implementation of the task information exposition technique described herein the data extraction of action 400 is performed using a conventional parsing method in combination with conventional natural language processing and machine learning methods.  It is noted that the task information exposition technique implementations described herein can extract any type of data that is specifically related to any type of task intent from the dataset. For example, in the case where the dataset includes an electronic message that states "I will book tickets for this Friday's showing of the XYZ movie at the ABC theater in Redmond" the task information exposition technique implementations will identify the task intent to be tickets", and will extract "this Friday", "XYZ" and "ABC theater in Redmond" as being the data that is specifically related to this identified task intent”.
	* Natural Language Processing, wikipedia, archives org, November 10th, 2018
disclosing the conventionality of natural language processing.
- In Conclusion -
Claims 1-20 although directed to statutory categories (system” or machine and “method” or process, “non-transitory computer-readable medium”) they still recite, or at least set forth the abstract idea (Step 2A prong one), with their additional, computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). 
	Thus, the claims are not patent eligible. 
---------------------------------------------------------------------------------------------------------------------

Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over 
	* Skiba et al, US 20150139415 A1 hereinafter Skiba in view of 
	* Walia; Anmol US 20170116177 A1 hereinafter Walia. As per,
Claims 1, 8, 15
Skiba teaches or suggests: “A system for assigning a ticket, comprising”: / “A method of assigning a ticket, comprising A non-transitory computer-readable medium embodied with software for assigning a ticket, the software when executed: one or more databases that stores / storing data describing electronic communication between one or more customer system communication devices and one or more service center communication devices” (Skiba ¶ [0040] 2nd sentence: communication system 100 may be a distributed system comprising a communication network 104 connecting customer communication devices 108 to a work assignment mechanism 116, owned and operated by an enterprise nd sentence: the communication may be received and maintained at the work assignment mechanism 116, a switch or server connected to the work assignment mechanism 116, or the like. ¶ [0028] 6th-8th sentences: distributed medium stores communications. ¶ [0005] 2nd sentences: the present disclosure is directed to a dialog aggregator for text-based interaction chains that produces a summary, in real-time, of questions posed and existing answers in the interaction chain. ¶ [0006] 1st sentence: the dialog aggregator analyze a complete interaction chain of incoming items (email content history, post/comment/direct message. ¶ [0075] 2nd sentence the list will be analyzed & processed including historical information and related posts, tweets, and additional related data. ¶ [0085]: a portion of the history is displayed in regards to last interaction with the communication system 200);
     
	“a computer coupled with the one or more databases” (Skiba Figs. 1, 3 and ¶ [0028], ¶ [0040]-¶  [0047], ¶ [0087]), “the computer configured to”:
	
	- “monitor communication activity of the one or more customer system communication devices and the one or more service center communication devices to determine whether a ticket has been opened between at least one of the one or more customer system communication devices and the one or more service center communication devices” (Skiba ¶ [0012] Canonical form can extend across multiple tweets, capturing an open issue where no one tweet has the whole issue: 
       ¶ [0013] "Flew from Boston to Newark today, and they messed up my seat" 
       ¶ [0014] "Flew out this morning" 
       ¶ [0015] "Downgraded me, dammit" 
       ¶ [0016] "I want my certificate back!" 
       ¶ [0017] Canonical form: Flight UA 291 BOS-EWR 25-APR-13 Issue: Upgrade issue
		Other examples at ¶ [0054]-[0064] Fig.3 & [0077]);
	
	- “responsive to a ticket being opened between the at least one of the one or more customer system communication devices and the one or more service center communication devices, analyze the ticket for at least one topic and customer data  

	Skiba ¶ [0011] Flight UA 291 BOS-EWR 25-APR-13 Issue: Upgrade issue The dialog aggregator can detect one flight and pair it with time of the tweet, and based on that info identify the flight. By putting the data into canonical form, the system helps speed the agent response as he or she won't have to search for nor interpret a story from raw data since the information is delivered in a form that is easy to understand and use with standard agent desktop applications. Other examples at ¶ [0054]-[0064] Fig.3 & [0077])
	
	- “search the one or more databases for missing customer data”
	(Skiba ¶ [0076] 2nd sentence: a dialog aggregator module 128, owned & operated contact center handle incoming requests & queries from customer communication device 108 and evaluates, at [0051] 2nd sentence, topics & questions 132 from customer communication device 108, recognize questions 132, and determine if answers exist to the questions 132. Specifically per ¶ [0007] 5th sentence: For a badly formed ambiguous question, the system can fill in the blanks, including tying the question to customer data from previous interactions before it gets to the agent. ¶ [0012] Canonical form can extend across multiple tweets, capturing an open issue where no one tweet has the whole issue);
	
	- “in response to detecting missing customer data, identify one or more relationship models that predicts (Skiba ¶ [0007] 5th sentence: For a badly formed ambiguous question, the system fills in the blanks, including tying the question to customer data from previous interactions before it gets to the agent. ¶ [0007] 4th sentence: it arranges the info into an aggregated canonical form or model that communicates the raw info from the customer to the agent);
	
	- “generate inferred data comprising a measure of the missing data and a value or range of values specified by the one or more relationship models and based, at least in part, on known customer data” 
         (Skiba ¶ [0010] In a non-limiting example, a tweet: I was on the flight from Boston to Newark, N.J. this morning, and was downgraded from first class, even though I used a 
	
	- “calculate an agent [best suited] “for at least two agents for the at least one topic, wherein the” [best suited] “agent (Skiba ¶ [0050] 1st sentence: work assignment engine 120 can determine which of the processing resources 112 is qualified and/or eligible to receive the work item and further determine which of the plurality of processing resources 112 is best suited (or is the optimal processing resource) to handle the processing needs of the work item, such as the inferred flight work item of ¶ [0010] - ¶ [0011] 1st sentence, ¶ [0012]-¶ [0017]); “and”
	
	- “assign the ticket to a matching agent based, at least in part, on the calculated agent (Skiba ¶ [0050] 1st sentence: work assignment engine 120 determine which of the processing resources 112 is qualified and/or eligible to receive the work item and further determine which of the plurality of processing resources 112 is best suited (or is the optimal processing resource) to handle the processing needs of the work item
	Skiba ¶ [0050] 3rd sentence: work assignment engine 120 can be configured to achieve true one-to-one matching by utilizing bitmaps/tables & other data structures).

Skiba does not explicitly recite “a value for the missing customer data” as required by:
	- “in response to detecting missing customer data, identify one or more relationship models that predicts a value for the missing customer data based on known customer data”

Skiba also reaches a best suited agent but falls short to recite “agent score”. However, 

Walia in analogous art of customer management with prediction module predicting customer intent disclosed at ¶ [0069] 3rd-4th sentences using communications between customers and agents stored at ¶ [0031] 3rd sentence teaches or suggests:
	- “in response to detecting missing customer data, identify one or more relationship models that predicts a value for the missing customer data based on known customer data” (Walia ¶ [0077]:  prediction module 150 applies classifiers models to the normalized text to determine that customer 560 is requesting status report on their upcoming flight:
	"Um, can you tell me if my…flight…um…42-Oh-8 is…ah…in time?" predicted as
	"can you tell me if my flight four two zero eight is on time".
	Walia mid-¶ [0069]:  The term classifier corresponds to a machine learning model associated with learning algorithm from one among a state vector machine (SVM) based algorithm, a Markov model based algorithm, a logical reasoning (LR) based algorithm, a decision tree based algorithm, an artificial neural network based algorithm, a modified naive Bayes based algorithm and a naive Bayes based algorithm. The classifiers can be used to determine an intention of the customer and in some cases, customer's emotional state). Examples of the features that are extracted may include, but are not limited to, any combinations of words features such as n-grams, unigrams, bigrams and trigrams, word phrases, part-of-speech of words, sentiment of words, sentiment of sentences, position of words, customer keyword searches, customer click data, customer Web journeys, cross-channel journeys, call-flow, the customer interaction history and the like)

    PNG
    media_image1.png
    316
    559
    media_image1.png
    Greyscale

Walia Fig.5B in support of rejection arguments
Walia further teaches or suggests “agent score” such as in 
	- “assign the ticket to a matching agent based, at least in part, on the calculated agent score” 	(Walia ¶ [0072] 1st sentence: prediction module 150 may be caused to recommend routing the customer's interaction to the most suitable agent based on a skill level or score associated with the agent).

It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to modify Skiba’s “system”/ “method” / ”non-transitory computer readable medium” to include the teachings of Walia above for accurately interpreting natural language communication of customers and for facilitating customer intent prediction from interpreted natural language communication to provide an improved interaction experience to the customers (Walia ¶ [0019] last sentence & MPEP 2143 G). Walia would further use machine learning and other artificial intelligence techniques to monitor the predictions & customer responses in order to improve the predictions (Walia ¶ [0069] last sentence & MPEP 2143 G). Based on the predicted intention, the prediction module 150 may be caused to provide recommendations to improve the customer interaction experience and/or improve chances of a sale (Walia ¶ [0071] 3rd sentence & MPEP 2143 G). The predictability of such modification in many technological fields is further corroborated by the broad level of skill of one of ordinary in the art as corroborated by Walia ¶ [0088] 3rd & 4th sentences and the readiness and versatility of adapting such modifications as expressed by Walia at ¶ [0091] - ¶ [0092]. 
 
Alternatively, the claimed invention can also be viewed as a mere combination of old elements in a similar predictive customer management field of endeavor. In such combination each element would have merely performed the same organizational, analytical, and assignment functions as it did separately. Thus one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Skiba in view of Walia above, the results of the combination would have fitted together like pieces of a puzzle in a complementary and predictable manner (MPEP 2143 A).


Claims 2, 9, 16
Skiba / Walia teaches all the limitations in parent claims 1, 8, 15 above.
Skiba further teaches or suggests: 
	- “analyze the ticket for at least one topic  processing of one or more electronic communications associated with the ticket”
	Skiba	¶ [0039] Fig. 4 is a flow diagram for dialog analysis and presentation in accordance with embodiments of the present disclosure.
	Skiba ¶ [0077] 4th - 5th sentences: The session begins with an email request from the customer Ron 304. At the same time, the routing engine 124 may assign agent Shannon G. 308 a chat message from Phaedra, an outside call, and any number of related and/or non-related questions about clothing that is on sale.	Skiba ¶ [0078] customer Ron 304 poses several questions in his email, including "What store is closest to me?" "Do they have the jacket in stock?" "How expensive is it to ship it to arrive in three days?" At the same time, additional customers including Phaedra and the customer on the voice call may ask about delivery options.	Skiba ¶ [0079] dialog aggregator module 128 may perform an analysis of email, chat, and other channels coming in to agent Shannon G. 308. When there are multiple queries about the jacket, the dialog aggregator module 128 can present the information and/or answers to the agent Shannon G. 308 on the agent display 312). 

Skiba does not explicitly recite: “using natural language” as required by: 
	- “analyze the ticket for at least one topic using natural language processing of one or more electronic communications associated with the ticket” as claimed. Yet,

Walia in analogous customer service with a prediction module that predicts customer intent teaches or suggests:
	- “analyze the ticket for at least one topic using natural language processing of one or more electronic communications associated with the ticket”.
         (Walia ¶ [0036] 3rd-7th sentences: natural language communication refers to general manner of communication between two individual entities. a customer may ask, "what is the due date for my landline bill?" to a chat agent. In another illustrative example, a customer may verbally complain "The delivery of my shipment has been delayed by 2 st-2nd sentences, ¶ [0064] 2nd sentence for additional details. 
	Walia ¶ [0069] 4th - 5th sentences: prediction module 150 predict customer intention based on normalized text corresponding to natural language communication. More specifically, if in addition to natural language communication provided by the customer, more multi-modal data, i.e. data corresponding to customer interaction on one or more enterprise interaction channels using one or more devices, is received corresponding to the customer, then prediction module 150 may be caused to predict intentions of the customer based on the normalized text and the additional multi-modal data
	Walia ¶ [0081] At operation 606 of method 600, at least one processing operation on the textual data is performed to generate normalized text corresponding to the natural language communication. The normalized text is configured to facilitate interpretation of natural language communication provided by customer. The normalization of the textual data may be performed to convert the multi-modal text data into meaningful, analyzable text. Some non-exhaustive examples of the operations performed for normalization of text include converting all characters in the textual data to lowercase letters, stemming, stop-word removal, spell checking, regular expression replacement, removing all characters and symbols that are not letters in English alphabet, substituting symbols, abbreviations, and word classes with English words, and replacing two or more space characters, tab delimiters, and newline characters with a single space character, and the like.
	Walia ¶ [0082] 1st-2nd sentences: At operation 608, at least one intention of the customer is predicted from the normalized text corresponding to the natural language communication. More specifically, if in addition to the natural language communication provided by the customer, if additional multi-modal data, i.e. data corresponding to customer interaction on one or more enterprise interaction channels using one or more devices, is received corresponding to the customer, then intentions of the customer may be predicted based on the normalized text and the additional multi-modal data).

	Rationales to modify/combine Skiba / Walia are above and reincorporated.  


Claims 3, 4, 10, 11, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over 
	* Skiba / Walia as applied to claims 2, 9, 16 above in further view of 
	* Erhart et al, US 20140270145 A1 hereinafter Erhart. As per,
Claims 3, 10, 17 
Skiba / Walia teaches all the limitations in parent claims 2, 9, 16 above. 
Skiba further teaches or suggests: 
	- “wherein the agent (Skiba ¶ [0029] The phrase multi-topic include one or multiple questions, statements, and/or answers covering one or more problems from one or more participants. There may also be one or more topics in a single multi-topic dialog. Skiba ¶ [0079] dialog aggregator module 128 perform analysis of email, chat & other channels coming in to agent Shannon G. 308. When there are multiple queries about the jacket, dialog aggregator module 128 present the info and/or answers to the agent Shannon G) “and one or more agent ranking factors” (Skiba ¶ [0050] 1st sentence: work assignment engine 120 determine which of processing resources 112 is qualified and/or eligible to receive the work item and determine which of the processing resources 112 is best suited (or is the optimal processing resource) to handle the processing needs of the work item).
	Rationales to modify/combine Skiba / Walia were presented above.

Skiba / Walia as a combination does not explicitly recite the term “score” as in:
	- “wherein the agent  is a topic-specific agent …”

Erhart however in analogous art of customer management teaches or at least suggests:
	- “wherein the agent score is a topic-specific agent score…”
	(Erhart ¶ [0070] The answer complexity calculator 332 may provide the complexity score to the agent selection engine 340.  Using the complexity score, the agent selection engine 340 can match an agent with an ability to answer queries of a predetermined complexity that is equal to or greater than the complexity score.  In this way, the agent selection engine 340 can identify agents who can handle highly complex answers when required but which can draw from a much larger pool of agents, many of which can handle simpler and more common queries. 

		Erhart ¶ [0072] The answer probability calculator 336 can determine the probability of the automatically generated answer answering the question or query.  The answer probability calculator 336 can generate a probability score using text processing and classification methods, where each class of answer has a probability of answering the question.  With the probability score, the agent selection engine 340 can decide which agent might be suited to answering the question and can determine if the automated answer should be sent without agent oversight or if the automatically generated answer should be reviewed by an agent before being sent.
	Erhart ¶ [0074] The probability and complexity scores may be passed to the agent selection engine 340. The agent selection engine 340 can then compare these scores to agent threshold values (in conjunction with Fig.4). Threshold values may be part of a vector associated with an agent that includes various threshold entries based on the classification of answers (i.e., a threshold for each type of answer).  Agent vectors and other info may be stored in the agent rules, vectors, models database 320, which may be accessed by the agent selection engine 340.  The comparison between thresholds and the probability and complexity scores helps further define the pool of available agents to address the received query.  Thus, an agent may have a higher threshold i.e., can only answer items with a high confidence score, for service items but may have a low threshold for sales items i.e., can answer items with almost any level of confidence score).

It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify Skiba / Walia’s “system” / ”method” / ”non-transitory computer readable medium” to further include the teachings of Erhart above 
in order to efficiently provide agents with proper, relevant, informative suggestions and in some cases automated replies to consumer questions over these channels (Erhart ¶ [0002] & MPEP 2143 G). For example, Erhart would dynamically change the metrics over Skiba / Walia above], a specific pool of agents may be more effective with rebooking than another set of agents. The efficacy of agent decision can be tracked by the correlation of decisions with supervisor approvals. Answer may then be routed to the agent pool that has the most success with that type of answer (Erhart ¶ [0076] last two sentences to ¶ [0077] & MPEP 2143 G). Moreover, Erhart would provide a post process feedback performance that would further improve the statistics and data stored in the agent rules, vectors, models database for future answer based analysis. Thus, the feedback performance module would further improve or update the statistics listed in the database (Erhart ¶ [0105] last two sentences & MPEP 2143 G). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as articulated by Erhart in at least ¶ [0051] last sentence, ¶ [0122], etc. 

Alternatively, the claimed invention can also be viewed as a mere combination of old elements in a similar customer management or customer service field of endeavor.  In such combination each element merely would have performed the same organizational and benchmarking / analytical functions as it did separately. Thus, of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Skiba / Walia in further view of Erhart above, the results of the combination would have fitted together, like pieces of a puzzle in a complementary and predictable manner (MPEP 2143 A).











Claims 4, 11, 18 
Skiba / Walia / Erhart teaches all the limitations in parent claims 3, 10, 17 above. 
Skiba further teaches or suggests: 
	- “wherein the one or more agent ranking factors comprise one or more of an agent skill  (Skiba ¶ [0050] 1st sentence: work assignment engine 120 can determine which of the processing resources 112 is qualified and/or eligible to receive the work item and further determine which of the plurality of processing resources 112 is best suited (or is the optimal processing resource) to handle the processing needs of the work item) “a customer satisfaction score, a total time to resolve a closed ticket, a quantification of reopened tickets, and a customer representative score”.

Skiba does not explicitly recite: “agent skill score” as claimed. 

Walia however in analogous customer service with a prediction module that predicts customer intent teaches or at least suggests:
	- “wherein the one or more agent ranking factors comprise one or more of an agent skill score” (Walia ¶ [0072] 1st sentence: prediction module 150 may be caused to recommend routing the customer's interaction to the most suitable agent based on a skill level associated with the agent) a customer satisfaction score, a total time to resolve a closed ticket, a quantification of reopened tickets, and a customer representative score”.
	Rationales to modify/combine Skiba / Walia are above & reincorporated.

Erhart in analogous art of customer service also teaches or at least suggests:
	- “wherein the one or more agent ranking factors comprise one or more of an agent skill score” (Erhart ¶ [0093] last two sentences: The agent skill metric 424 may be used to determine the expertise of an agent in a skill or with a type of query or answer. The analysis engine 460 may use the agent skill metric 424 for various calculations. 
		Erhart ¶ [0094] 1st - 2nd sentences: A classifications segment 428 may list the classifications for answers with which the agent has experience. Each classification 428 may have an associated threshold 420 or agent skill metric 424).
	Rationales to modify/combine Skiba / Walia / Erhart were presented above. 


Claims 5, 6, 12, 13, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over: 
	* Skiba / Walia as applied to claims 4, 11, 18 above, in further view of 
	* Gustafson Brent, Customer email reply re-opens ticket, freshdesk webpages, June 23, 2015 hereinafter Gustafson. As per,
Claims 5, 12, 19
Skiba / Walia / Erhart teaches all the limitations in parent claims 4, 11, 18 above. 
Skiba / Walia / Erhart does not further explicitly recite:
	- “determine the triviality of one or more communications associated with a closed ticket”; “and”
	- “when the one or more communications is determined to be a trivial communication, prevent the closed ticket from reopening” as claimed. However, 

Gustafson in analogous art of customer management teaches or at least suggests 
	- “determine the triviality of one or more communications associated with a closed ticket” (Gustafson p.1 determining that triviality of “thank you” note on the customer communication after the ticket has been closed); “and”
	- “when the one or more communications is determined to be a trivial communication, prevent the closed ticket from reopening” (Gustafson p.1: This can be resolved with the Satisfaction Survey during the Ticekt Resolved/Closed Notifications. When the customers click on the link and register their feedback, with Thanks, it will be added to the ticket as Note and will not re-open the ticket).

It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify Skiba / Walia / Erhart “system”/ “method”/”non-transitory computer readable medium” to further include “determine the triviality of one or more communications associated with a closed ticket”; “and” “when the one or more communications is determined to be a trivial communication, prevent the closed ticket from reopening” in further view of Gustafson in order to prevent unnecessary reopening of tickets that would negatively impact the SLA - service level agreement metrics of customer representatives (Gustafson p.2 & MPEP 2143 G). The predictability of such modification is corroborated by broad level of skills of one of ordinary skills in the art as Gustafson at p.2-p.4 (MPEP 2143 G). 
	Alternatively, the claimed invention can also be viewed as a mere a combination of old elements in a similar customer management field of endeavor. In such combination each element merely would have performed same analytical & decision making functions as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Skiba / Walia / Erhart in further view of Gustafson, the results of the combination would have fitted together like pieces of a puzzle in a complementary and predictable manner (MPEP 2143 A).

Claims 6, 13, 20 
Skiba / Walia / Erhart / Gustafson teaches all limitations in claims 5, 12, 19 above. 
Skiba teaches/ suggests: “wherein the one or more service center communication devices is operably coupled with an electronic display, and the computer is further configured to”:
	- “display the ticket on one or more service center communication devices associated with the matching agent”
	(Skiba ¶ [0075] A display may be created including a list of items that are completed and items that still need to be addressed. The list will be analyzed and processed including historical information & related posts, tweets, and additional related data. The list will be presented in canonical format to a contact center agent, w discussed in detail in Fig. 3. Specifically per 	Skiba Fig.3 & ¶ [0077]: a customer Ron 304 may have questions for a company about a jacket. customer Ron 304 may choose to check a web site through a customer communication device 108 connected to the Internet to a communication system 100. Agent Shannon G. 308 is ready and available to take a work item, indicated by a "+" on the agent display 312. The session begins with an email request from the customer Ron 304. At the same time, the routing engine 124 may assign agent Shannon G. 308 a chat message from Phaedra, an outside call, and any number of related and/or non-related questions about clothing that is on sale)

Walia also suggests: “wherein the one or more service center communication devices is operably coupled with an electronic display, and the computer is further configured to”:
	- “display the ticket on one or more service center communication devices associated with the matching agent” (Walia ¶ [0074] 1st - 3rd sentences: Referring now to .

---------------------------------------------------------------------------------------------------------------------	
Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over: 
     * Skiba / Walia / Erhart / Gustafson as applied to claims 6,13 above in further view of
     * Chu et al, US 20180218427 A1 hereinafter Chu.
Claims 7, 14  
Skiba / Walia / Erhart / Gustafson teaches all limitations in claims 6, 13 above
Skiba / Walia / Erhart / Gustafson as a combination does not explicitly teach: 
	- “wherein the one or more relationship models predicts a value for the missing customer data based on an inferred customer data score” as claimed.

Chu however in analogous art of customer management teaches or suggests:	
	- “wherein the one or more relationship models predicts a value for the missing customer data based on an inferred customer data score”.
	(Chu ¶ [0028] last sentence: Ambiguities and missing key features can also be identified by the model and the chat accordingly tuned to clarify ambiguities and/or collect missing information. Chu ¶ [0038] A K-nearest neighbors algorithm (K-NN) can be used to find a given client's most similar clients and use their feature values to infer the missing value and confidence by computing feature similarity. By way of example only, if K=5, a, b, c clients' feature value is 1.5, and d, e's client feature value for the test client can be computed by mean (1.5*3+2.5*2)/5=1.9, and its confidence can be computed by variance, where a, b, c, d, and e are different clients, i.e., the clients most similar to a given client).

Skiba / Walia / Erhart / Gustafson “system” / “method” / to further include “wherein the one or more relationship models predicts a value for the missing customer data based on an inferred customer data score” in further view of Chu in order to provide a more rigorous algorithm for determining the confidence of the prediction (Chu Figs.3-6,  ¶ [0038]-¶ [0049] & MPEP 2143 G). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as further articulated by Chu at ¶ [0071] 3rd - 4th sentences. 

Alternatively, the claimed invention can also be viewed as a mere combination of old elements in a similar customer management field of endeavor. In such combination each element merely would have performed the same predictive and analytical / scoring / benchmarking functions as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Skiba / Walia / Erhart / Gustafson in further view of Chu, the results of the combination would have fitted together like pieces of a puzzle in a complementary and predictable manner were predictable (MPEP 2143 A).














Conclusion
I. Following disclosure is made of record and considered pertinent to Applicant’s disclosure:
	* USPTO - Implementation of changes to examining time, application routine, and the examiner PAP (TRP), CPC-based Application Routing and Examination Time, Part 1, 2020, Slides 32, 37 with notes extracted immediately below, disclosing the [abstract] assignment or routing of CPC based Applications based on inferring examples of Cosine Similarity, Euclidian distance of similarity between Examiner’s skills to the classification picture.

    PNG
    media_image2.png
    955
    825
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    727
    828
    media_image3.png
    Greyscale






II. The following art is made of record and considered pertinent to Applicant’s disclosure:
	* US 20180218374 A1 Facilitating query resolutions at a service desk reciting at
¶ [0003] last sentence: it is common for employees to submit forms or raise tickets with incomplete information, thereby resulting in an inaccurate description of the incidents or the service requests.
	* US 10002189 B2 column 3 lines 59 to column 4 line 3 reciting: “In one embodiment, if the search string received in step 104 appears unclear or incomplete (e. g., some of the search criteria are missing), the method 100 examines the user's profile or search history to select default values. For instance, if a first search string was “find fancy Italian restaurants in San Francisco" and a second search string is" get evening showtimes, ” then the method 100 will remember the location San Francisco, Calif from the first query when selecting the locations for movie theaters . Also, the user’s profile may specify a preference for art movies, so that preference may be added automatically to the second query”. 
	* US 20120131139 A1 reciting at ¶ [0090] “In some embodiments, if categorizer 116 is unable to resolve ambiguities (such as the meaning of "apple" in the example given above), categorizer 116 includes tags for all possible meanings in the JSON object.  For example, categorizer 116 might generate tags of "Apple (Fruit)," "APPLE (Satellite)," 
"Apple Mac (Computer)," and "Apple Inc." for the tweet text "I want to buy an apple." Categorizer 116 might similarly generate tags of "Japan Earthquake," "Haiti Earthquake," "Earthquakes," "San Jose Earthquakes (Soccer Team)," and "Earth Quake (Musical Group)" for the tweet text "Earthquake!" Disambiguator module 118 can be used to resolve such ambiguous meanings through additional context, such as user profile information, historical information, and location information”.
* US 20140006861 A1 teaching Problem inference from support tickets
* US 20160048772 A1 teaching Tailoring Question Answering System Output Based on User Expertise according to presence or absence of probabilities metrics as disclosed at Figs. 8-9 and associated text. 
* US 20140270145 A1 teaching Answer based agent routing and display method
	* US 20160036652 A1 reciting at ¶ [0056] After a support ticket has been closed, a customer may discover that the same problem happens again, or the original problem recurs.  It may be desirable to use the same support ticket for this second or continuation support incident.  For example, it may save effort by eliminating or reducing 
or substantially reducing the need for the customer to enter data again, or it may facilitate using the same resolution for the problem or modifying the resolution.
	* US 20160217124 A1 titled “Methods for understanding incomplete natural language query” reciting at ¶ [0063] “For example, a first turn of a turn may include the incomplete natural language expression, "create a meeting with Jas." In this example, the domain set predictor 135 may predict a calendar domain and the hypothesis generation component 140 may assign a high confidence level to a predicted intent of "create a meeting" using, for example, the function "create_meeting." The domain component 150 may then perform an analysis of the character tri-gram "J A S." Based on the context phrase "create a meeting," the domain component 150 may infer that the character tri-gram "J A S" is representative of a user's intent to create a meeting with Jason and may fill a first slot 162 with information for a contact named Jason. 
	¶ [0064] Similarly, a second turn of the same turn may include the incomplete natural language expression, "from 2 pm to 4." In this example, the domain set predictor 135 may predict the calendar domain.  The hypothesis generation component 140 may predict that the user's intent is to "set a meeting time," and the domain component 150 may make slot predictions for "start_time=2 pm" and "end_time=4 pm." 
	¶ [0065] Such a determination may be made using n-gram analysis.  For example, the domain component 150 may determine that the uni-gram 4 is intended to be "4 pm" with a sufficiently high confidence based on the contextual phrase "2 pm to," as well as the high confidence ranking that the previous turn was related to the calendar domain.




 



OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624
	June 15th, 2021 






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Conclusions ection for  USPTO - Implementation of changes to examining time, application routine, and the examiner PAP (TRP), CPC-based Application Routing and Examination Time, Part 1, Slides 32, 37 disclosing similar best practices of assignment or routing of CPC based Applications based on inferring examples of Cosine Similarity, Euclidian distance of similarity between Examiner’s skills to the classification picture.